 Case 5:13-cv-28160 Document 127-1 Filed 06/06/19 Page 1 of 5 PageID #: 1059



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                     AT BECKLEY

JAMES RIVER EQUIPMENT VIRGINIA, LLC,

                Plaintiff,

UNITED STATES OF AMERICA,

                Intervenor Plaintiff,

v.                                                          Civil Action No. 5:13-cv-28160

JUSTICE ENERGY COMPANY, INC.,

                Defendant.


                                           ORDER
         In accordance with this Court’s Order entered on May 30, 2019 (ECF No. 124), counsel

for Justice Energy Company, Inc., and counsel for the United States of America (“United

States”) have come before the Court and proposed the following agreement in satisfaction and

resolution of the civil contempt sanction of $1,230,000.00 assessed by the Court against Justice

Energy Company, Inc. (ECF No. 67). The parties have proposed the following agreement to the

Court:

         1.     Bluestone Resources, Inc., shall pay the civil contempt sanction of $1,230,000.00

assessed against Justice Energy Company, Inc., in the following installment payments to be paid

on or before the following dates:

                A.      June 17, 2019: $410,000.00

                B.      September 16, 2019: $410,000.00

                C.      November 15, 2019: $410,000.00
 Case 5:13-cv-28160 Document 127-1 Filed 06/06/19 Page 2 of 5 PageID #: 1060



       2.      The installment payments shall be paid to the United States by electronic funds

transfer (“EFT”) in accordance with instructions to be furnished by counsel for the United States

to counsel for Justice Energy Company, Inc.

       3.      The United States shall inform the Court that it has withdrawn Intervenor United

States of America’s Motion To Impose Liability On The Alter Egos Of Defendant Justice Energy

Company, Inc. (ECF No. 125), without prejudice. The parties agree that the United States shall

have the right to refile this motion should Justice Energy Company, Inc., and Bluestone

Resources, Inc., not perform their obligations under this proposed agreement.

       4.      The installment payments by Bluestone Resources, Inc., pursuant to this proposed

agreement, shall not be considered as an admission of liability by Bluestone Resources, Inc., or

its directors, shareholders, subsidiary companies, and related companies. However, Bluestone

Resources, Inc., is legally obligated to make the installment payments on behalf of Justice

Energy Company, Inc., as set forth in this proposed agreement.

       5.      After all of the installment payments have been paid and the funds from those

installment payments have been received by the United States to the satisfaction of the Court,

this civil action shall be dismissed with prejudice, with each party paying its own attorney’s fees

and costs.

       6.      The Court shall retain jurisdiction in this civil action over any disputes which may

arise regarding the performance of the proposed agreement.

       After considering the proposed agreement presented by counsel for the parties, it is

hereby ORDERED:




                                                 2
 Case 5:13-cv-28160 Document 127-1 Filed 06/06/19 Page 3 of 5 PageID #: 1061



       1.      The proposed agreement presented to the Court by counsel for Justice Energy

Company, Inc., and counsel for the United States, as set forth above is hereby APPROVED and

is embodied in the terms of this Order.

       2.      Bluestone Resources, Inc., shall pay the civil contempt sanction of $1,230,000.00

assessed against Justice Energy Company, Inc., in the following installment payments to be paid

on or before the following dates:

               A.     June 17, 2019: $410,000.00

               B.     September 16, 2019: $410,000.00

               C.     November 15, 2019: $410,000.00

       3.      The installment payments shall be paid to the United States by electronic funds

transfer (“EFT”) in accordance with instructions to be furnished by counsel for the United States

to counsel for Justice Energy Company, Inc.

       4.      The United States has informed the Court that it has withdrawn Intervenor United

States of America’s Motion To Impose Liability On The Alter Egos Of Defendant Justice Energy

Company, Inc. (ECF No. 125), without prejudice, as part of this agreement. Since the motion

has been withdrawn without prejudice, the Court denies the motion as moot. However, the

United States shall have the right to refile this motion should Justice Energy Company, Inc., and

Bluestone Resources, Inc., not perform their obligations under this agreement.

       5.      The installment payments by Bluestone Resources, Inc., pursuant to this

agreement, shall not be considered as an admission of liability by Bluestone Resources, Inc., or

its directors, shareholders, subsidiary companies, and related companies. However, Bluestone

Resources, Inc., is legally obligated to make the installment payments on behalf of Justice




                                                3
 Case 5:13-cv-28160 Document 127-1 Filed 06/06/19 Page 4 of 5 PageID #: 1062



Energy Company, Inc., as set forth in this Order which contains the agreement between the

parties.

           6.    The parties shall inform the Court when all of the installment payments have been

paid and the funds from those installment payments have been received by the United States.

When that has occurred, counsel for Justice Energy Company, Inc., and counsel for the United

States shall tender to the Court for its consideration a proposed order dismissing this civil action

with prejudice, with each party paying its own attorney’s fees and costs.

           7.    The Court shall retain jurisdiction in this civil action over any disputes which may

arise regarding the performance of the agreement set forth in this Order.

           ENTER: This ___ day of ________________________________, 2019.



                                               __________________________________________
                                               IRENE C. BERGER
                                               UNITED STATES DISTRICT JUDGE
                                               SOUTHERN DISTRICT OF WEST VIRGINIA




                                                  4
 Case 5:13-cv-28160 Document 127-1 Filed 06/06/19 Page 5 of 5 PageID #: 1063



PRESENTED AND APPROVED FOR ENTRY BY:


JUSTICE ENERGY COMPANY, INC.,
Defendant,


s/Andrew L. Ellis
Andrew L. Ellis (WV Bar No. 10618)
John F. Hussell, IV (WV Bar No. 6610)
John D. (Jody) Wooton, Jr. (WV Bar No. 10512)
Wooton, Davis, Hussell & Ellis, PLLC
P. O. Box 3971
Charleston, WV 25339
Counsel for Defendant Justice Energy Company, Inc.,
and Bluestone Resources, Inc.


UNITED STATES OF AMERICA,
Intervenor-Plaintiff,

MICHAEL B. STUART
United States Attorney

s/Fred B. Westfall, Jr.
WV State Bar No. 3992
Assistant United States Attorney
Attorney for United States
P.O. Box 1713
Charleston, WV 25326
Phone: 304-345-2200
Fax: 304-347-5443
E-mail: fred.westfall@usdoj.gov




                                             5
